El Juez Asociado Señor Franco Soto,
emitió la opinión, del tribunal.
TTirám Yázquez López, natural de Puerto Rico, falleció en el pueblo de Aguada de Pasajeros, Isla de Cuba, el 17 de enero de 1923.
En 5 de mayo de 1916, el finado dirigió por correo una carta fechada en Horquita, Isla de Cuba, con expresión del año, mes y día, a su hermana Rosa Cruz Yázquez, cuyo con-tenido en lo pertinente, dice:
“Rosa: por lo que pudiera ocurrir, te voy a hacer saber que yo tomé una póliza de aseguro de vida por la cantidad' de cinco mil pesos a mi nombre, en la compañía Pan American Life Insurance Compairp de NeAV Orleans, la cual está en mi poder sin gravamen, desde el día seis de abril. Tiene el No. 8378. s. Esto te lo in-formo porque no está demás que tú lo sepas pues como tú eres la única de mis hermanas soltera que quedas, ¿res la tínica heredera, si algo me ocurriera. Esto, no lo digas: guarda estos dos pliegos en los que te hablo del asunto y murió.”
Fundándose en la manifestación de este párrafo, Rosa Cruz Yázquez presentó una petición a la corte inferior y alegando que la citada carta constituye el testamento oló-grafo de Hirám Yázquez López, instituyéndola su única y universal heredera, y haber fallecido su hermano siendo sol-tero sin descendientes ni ascendientes, solicitó la protocoli-*243zación de dicho testamento en la notaría del notario Juan Alemany Sosa a fin de que surtiera todos sus efectos lega-les, esto es, para que adquiera los caracteres de autentici-dad y publicidad necesarios a todo testamento privado.
A la petición se acompañó la certificación de defunción del finado, y se pidió además, de acuerdo con el artículo 701 del -Código Civil Revisado, la citación de los demás her-manos del finado nombrados Otilio y Mérida Vázquez y sus sobrinos menores de edad, Ernesto, Eneida, Jaime, Hada, Helma e Hirám Busquets y Vázquez, compareciendo todos a la práctica de las diligencias expresadas en el artículo 700 y en las que estuvieron representados dichos menores por el fiscal del distrito.
Practicadas las pruebas tendentes a justificar la identi-dad del documento, la corte inferior finalmente negó la, so-licitud y su resolución la funda en los motivos siguientes: 1, no constar la intención del testador, manifiesta y clara-mente expresada en el sentido de que se tenga por última voluntad la carta que se presenta como testamento ológrafo ; 2, porque las cartas por expresas que sean respecto a la disposición de bienes, no pueden formar testamento oló-grafo; 3, aparecer de la certificación de defunción que el finado no hizo testamento y que dejó descendientes, y á, no reunir dicha carta ninguna de las condiciones que exige el Código Civil Revisado. v
La materia de error que alega la apelante se basa en cada uno de los fundamentos expresados por la corte.
La prueba testifical establece sin discrepancia que es una carta manuscrita y la letra es escrita toda de puño y letra de Hirám Vázquez López y firmada por éste, con ex-presión del año, mes y día en que fue otorgada.
Hemos de presumir, pues, que al referirse en general la •corte inferior en su último motivo de no reunir la carta nin-guno de los requisitos que exige el artículo 696 del Código Civil Revisado para tenerla como testamento ológrafo, se fundó más bien en los restantes motivos de su resolución.
*244La corte inferior cita a Scasvola, tomo 12 (ed. de 1896), pág. 368, para establecer la proposición de qne el testamento ológrafo no puede tomar la forma epistolar y alude al Código Civil de la República de Argentina que lo prohibe.
Cuando se escribió el comentario de Scaevola efectiva-mente el Código Civil español exigía como uno de los requi-sitos de forma que el testamento ológrafo habría de exten-derse en papel sellado, pero con posterioridad a dicho co-mentario se modificó la ley y se suprimió aquella formali-dad externa.
En este particular Manresa, (Tomo 5, p. 514, 4 ed., 1911, art. 688), a su vez, dice:
“Como puede comprobarse comparando el texto del artículo que comentamos en la presente edición, con el que aparecía en las edi-ciones anteriores, se ha suprimido uno de los requisitos que al re-dactarse el Código Civil, estimó el legislador como esencial para la validez del testamento ológrafo: la extensión en el papel sellado correspondiente al año de su otorgamiento. Esta reforma la llevó a cabo la ley de 21 de julio de 1904, que también modifica el texto del art. 732.”
Es inútil decir que en Puerto Rico con el cambio de na-cionalidad y por supuesto desde antes de 1904, tal requisito no tuvo razón de ser con la supresión de tal impuesto.
En cuanto a que no consta la intención del testador, manifiesta y claramente expresada en la carta que se alega constituir el testamento ológrafo del finado, la cuestión es más fundamental. Las palabras, sin embargo, que usa Hirám Vázquez López indican claramente la intención deliberada que tuvo de disponer de sus bienes para después de su muerte, cumpliendo con este requisito que es esencial en los testamentos. Él informa a la peticionaria de haber tomado una póliza de seguro de vida, consignando el nombre de la compañía, la cantidad del seguro y el número de la póliza. El testador habla pues de un contrato que generalmente surte sus efectos legales para después de la muerte y luego *245en mi lenguaje corriente, expresa la razón de que siendo ella la única hermana que queda soltera, la instituye here-dera “si algo me ocurriera,” lo que de un modo llano y ex-preso equivale decir que ella sería su única heredera para el caso que le sobreviniera su muerte.
No parece que fuese necesario expresarse más categóri-camente la última voluntad del testador. Aun cuando hu-biera empleado la palabra testamento, que no era indispensable, para hacer constar su intención de disp.oner de sus bienes para después de su muerte, no habría una forma más clara que la empleada en este caso por el testador.
En el caso de Pastor v. Miró, decidido por esta Corte Suprema en marzo 30, 1925 (34 D.P.R. 53), además de dar por supuesta la forma epistolar que puede tener el tes-tamento, se cita para distinguirlo el caso resuelto por la Corte Suprema de España en sentencia de 8 de junio de 1918, y en el cual a pesar de usarse la palabra testamento, el lenguaje de que se valió el testador no es más claro ni más preciso que el usado en el presente caso. El párrafo pertinente de la opinión de esta Corte Suprema, es como sigue:
“Por otra parte, las palabras contenidas en la carta que el ape-lante considera ser testamento ológrafo y las que estima ser su ra-tificación, no revisten tal carácter de testamento, pues perdidas en una extensa carta de neg’ocios y familiar no demuestran la intención deliberada do disponer de sus bienes para después de su muerte, requisito que es esencial en los testamentos; distinguiéndose este caso del que fué resuelto por el Tribunal Supremo de España en 8 de junio, 1918, en que en dicho caso aparecía claramente la inten-ción de testar al decir ‘Peñafiel, a 24 de octubre, 1915. Pasieos de mi vida: En esta primera carta de novios va mi testamento, todo para ti para que me quieras siempre y no dudes del cariño de tu Matilde, Rubricado,’ no solamente porque se usó la palabra testamento, aunque no era de absoluta necesidad, sino porque todas sus palabras demuestran la intención clara y manifiesta de dispo-ner de sus bienes para después de su muerte, requisito que no po-demos encontrar en la carta de 17 de julio, 1919.”
*246El último motivo que se alega como error se refiere a haberse basado la corte inferior en las manifestaciones que se hacen constar en la certificación de defunción de que Iíirám Vázquez López estaba casado, dejaba una hija legítima nombrada. Cary Vázquez y Figueroa y que no hizo testamento.
La certificación de defunción es prueba solamente de la muerte e identificación de la persona fallecida. Las demás manifestaciones que en ella se hacen constar tal vez, según una mayoría de los jueces, podrán tener algún valor en re-lación con otros elementos de evidencia corroborante, pero de acuerdo con una minoría bajo ninguna circunstancia tie-nen ningún peso probatorio por ser prueba de referencia.
Por otra parte, como la protocolización de un testamento ológrafo es más bien un acto de jurisdicción voluntaria y la resolución que ordenando la protocolización se dicte no produce el efecto de cosa juzgada, el derecho de los herederos forzosos que puedan existir o de las personas que se crean perjudicadas queda a salvo para recurrir al juicio ordinario.

Por todas estas razones debe revocarse la sentencia ape-lada y dictarse otra declarando justificada la identidad del testamento ológrafo otorgado por Hirán Vázquez López en 5 de marzo de 1916, ordenando su protocolización.